The argument of the relator in support of his contention that the expenses of collecting and creating highway funds may be taken from the total collected instead of being charged as a governmental function of the state is stated by the trial court to be based upon three propositions. It says:
"The claim is based on three main contentions: (1) The 'proceeds of any tax imposed on motor vehicles' referred to in Art. 16, § 2, of the Constitution is alleged to mean the 'net proceeds' 'after deducting the expense of collection'; (2) the purposes for which the Trunk Highway Fund may be expended are alleged to 'include the cost of collection of this special tax as a service in maintaining the highways'; (3) it is claimed that appropriating money from the General Revenue Fund 'for the purpose of collecting the funds for the Trunk Highway Fund' is in violation of Art. 9, § 5, of the Constitution, *Page 258 
prohibiting the incurring of any debts for works of internal improvements or the carrying on of such works."
If either the first or second claim is sustained the relator succeeds. The third is important only as it aids the interpretation of the first and second.
The proceeds of the tax on motor vehicles constitute the trunk highway sinking fund. The tax goes into the state treasury. There it is credited to the trunk highway sinking fund. The moneys can be withdrawn only for the purposes specified in art. 16, § 2; in short, for principal and interest on bonds issued under authority of art. 16. Money in excess of that used for the designated purposes of § 2 are paid into a fund designated a trunk highway fund, to be used solely for the purposes specified in § 1, that is, for the construction, maintenance, etc. of highways.
The proceeds of the tax are the moneys which it produces. They go into the treasury and are earmarked by reference to the fund. They are there in obedience to the call of the constitution to be devoted to the purposes which the constitution specifies. We are unable to attach to the word "proceeds," a word of plain meaning, the word "net," so as to permit the deduction of the cost of collection from the total taxes collected and thus get proceeds such as the constitution intends. The trial court considered such construction to "involve an unwarranted juggling with words."
Neither are we able to agree that the cost of collection, in the exercise of a governmental function, a sovereign act, is a cost of construction, maintenance, etc. and therefore properly appropriated out of the trunk highway sinking fund or the trunk highway fund under the provisions of § 2. Upon this point the trial court said:
"It seems far-fetched to claim that because the proceeds of a tax are in part dedicated to the maintaining of highways, therefore, the labor of levying the tax, collecting it and providing metallic identification plates for the property on which the tax has been paid, is a part of the business of maintaining roads. It seems that it could hardly have been in the contemplation of the framers of the constitutional amendment or of the electors in voting for it that under *Page 259 
the guise of maintaining highways a substantial portion of the proceeds of the tax was to be diverted to pay for governmental functions of the kind above referred to. If that had been intended, it could have been easily incorporated into the amendment * * *."
Nor do we think that art. 9, § 5, prevents the appropriation from the general revenue fund of the expenses of levying and collecting the automobile tax. This claim is forcefully presented by the intervener. If sustained it would lend support to the argument of the relator upon the first two points.
Whether the title of the act is sufficient we do not consider. It is discussed in the prevailing opinion.
In concluding its review the trial court said:
"It is the conclusion of the court that all moneys derived from the motor vehicle tax as received by the state treasurer must be credited to the trunk highway sinking fund and the surplus thereafter credited to the trunk highway fund and that the legislature has no power to appropriate any of the proceeds of the motor vehicles' tax, either prior to the time that such proceeds are credited to the trunk highway sinking fund or after they are credited to the trunk highway fund, unless it be for some purpose connected with the locating, contributing, reconstructing, improving or maintaining of the public highways of the state of Minnesota."
Our view is the same. It may be that it would be better, as things now are, if the constitution makers, back in 1920, had made the extensive system of highway construction carry the cost of collecting the automobile tax. They did not think so then. Not only did they not say so, but on the contrary they carefully protected the proceeds of the automobile tax from any but the constitutionally specified uses.
We think the trial court is right in its position that the appropriation from the highway funds for collection expenses is a diversion of the proceeds of the automobile tax from the purposes to which the constitution devoted them. Therefore we dissent. *Page 260